DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/8/21 have been received. Claims 9, 15, and 17 have been amended.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-14, drawn to a generator unit in the reply filed on 4/8/21 is acknowledged.  It is noted Applicant amended claim 15 and claim 17 to be dependent on claim 1.
Claim Objections
4.	Claim 9 is objected to because of the following informalities:  the limitation “an threshold value” in line 3 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “a threshold value”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
7.	Claim 13 recites the limitation "the direction of flow (S)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a direction of flow (S)".
8.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "in a gas-carrying duct" in line 3 and it is not clear whether it is the same or different gas-carrying duct referred to in claim 17.  For the purpose of this Office Action, the limitation has been interpreted as "in the gas-carrying duct".
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of a housing, a fuel cell device, a gas-carrying duct, a valve, a driving device, and a sensor device were previously claimed in claim 1.  Applicant may cancel the claim(s), amend 
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1, 3, 6-11, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkawara et al. (EP 2963715A1) as cited in IDS dated 4/3/19.
Regarding claim 1, Ohkawara discloses a generator unit (1) (power generation unit 10, Fig. 1, [0016], [0022], [0031]-[0034], [0037]), comprising: a housing (10) (housing 10a, Fig. 1);
a fuel cell device (20) that is arranged in an interior space (10a) of the housing (10) (fuel cell module 11 arranged in fuel cell chamber R1, Fig. 1); a gas-carrying duct (30) (exhaust duct chamber R2, Fig. 1) having an upstream opening (30a)  (10c, 10e, Fig.1 ) and a downstream opening (30b) (10d, Fig. 1); a valve (40) (check valve 41, Fig. 1) that is provided to connect the interior space (10a) (R1, Fig. 1) to the duct (30) (R2, Fig. 1) at least at times in a gas-carrying manner; a driving device (50) (ventilation fan 42, Fig. 1) that moves gas within the duct (30) (R2, Fig. 1) from the upstream opening (30a) (10e, Fig. 1) to the downstream opening (30b)(10d, 
Regarding claim 3, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara further discloses the duct (30) is arranged on a side of the fuel cell (20) (see fuel cell module 11 located to the left of exhaust duct chamber R2 in Fig. 1).
Regarding claim 6, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara further discloses  the driving device (50) has a fan(ventilation fan 42, Fig. 1, [0033]).
Regarding claim 7, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara further discloses the driving device (50) is arranged in a downstream direction of the duct starting from the valve (40)([0033], Fig. 1).
Regarding claim 8, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara further discloses further comprising a control device (80)(control device 15, Fig. 1, [0016]), which is connected to the sensor device (60) and the fuel cell device (20) in a signal-carrying manner and provided to send a control signal to the fuel cell device (20) in the event that a threshold is exceeded by the at least one parameter ([0044], [0051]-[0053], [0072], Figs. 1 & 2).
Regarding claim 9, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara further discloses the control device (80) is provided, in particular set up, to shut off the fuel cell device (20) in the event that a threshold value is exceeded ([0044], [0051]-[0053], [0072], Figs. 1 & 2).

Regarding claim 11, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara further discloses the electronics module (70) has a voltage converter ( [0021]).
Regarding claim 14, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara further discloses the fuel cell device (20) has a reformer(reforming unit 33, Fig. 1, [0022]).
Regarding claim 17, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara further discloses  a method for monitoring the generator unit (1) of Claim 1, whererein the method comprising: conducting gas in the gas-carrying duct along the fuel cell device of the generator unit; connecting the interior space of the fuel cell device to the duct through  the valve in a gas-carrying manner; detecting the at least one parameter of the gas by the sensor device that is arranged in the downstream direction of the duct starting from the valve ([0016], [0022], [0031]-[0034], [0037], Fig. 1);comparing the at least one parameter to a threshold value;
shutting down the fuel cell device when the threshold value is exceeded by the at least one parameter ([0016], [0031], [0044], [0053], [0066], [0072], Fig. 1).
Regarding claim 18, Ohkawara disclose all of the claim limitations as set forth above. Ohkawara further discloses further comprising the step: conducting gas in the gas-carrying duct along an electronics module(Fig. 1).
Regarding claim 20, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara further discloses the generator unit (1) comprises: a housing (10) (housing 10a, Fig. 1); a fuel cell device (20) that is arranged in an interior space (10a) of the housing (10) (fuel cell 
a sensor device (60) (flow rate detection device 60, Fig. 1) that is arranged in a downstream direction of the duct (30) (R2, Fig. 1) starting from the valve (40) (41, Fig. 1) and is set up to detect at least one parameter of the gas ([0038]).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
16.	Claims 2, 15,  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawara et al. (EP 2963715A1) as cited in IDS dated 4/3/19 as applied to claim 1 above, in view of  Matsumoto et al. (US 2013/0034795) as cited in IDS dated 4/3/19.
Regarding claim 2, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara discloses a ventilation fan (42) which performs ventilation of the inside of the housing, a flow rate detection device (60) that detects a flow rate (Q) of the fluid due to the ventilation  (abstract, Fig.1) and the predetermined discharge flow rate Qx is a flow rate corresponding to the maximum flow rate of the flow rate Q of a fluid which causes the fluid to become flammable in a case where the fluid contains a fuel ([0082]) but does not disclose the at least one parameter of the gas is a chemical component.
Matsumoto teaches a fuel cell system includes a fuel cell, a fuel cell box, a ventilation device, an air intake duct, and a gas outlet pipe(abstract).  Matsumoto teaches the fuel cell box 34 may store therein the fuel cell 14, a hydrogen detection sensor 36 for detecting hydrogen concentration, and auxiliary equipment of the fuel cell 14 (Fig. 1, [0022]).
It would have been obvious to one of ordinary skill in the art to include in the power generation unit of Ohkawara, the at least one parameter of the gas is a chemical component as taught by Matsumoto in order to enhance safety.

Matsumoto teaches a fuel cell system includes a fuel cell, a fuel cell box, a ventilation device, an air intake duct, and a gas outlet pipe(abstract). Matsumoto teaches a fuel cell system 10 constitutes, for example, an in-vehicle fuel cell system which is mounted in a fuel cell vehicle 11 such as a fuel cell electric vehicle (Fig. 1, [0017]).  
It would have been obvious to one of ordinary skill in the art to apply the power generation unit of Ohkawara in a vehicle as taught by Matsumoto as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 16, modified Ohkawara discloses all of the claim limitations as set forth above. Modified Ohkawara  further discloses further comprising a fuel reserve for the provision of fuel (Ohkawara, supply source Gs, Fig. 1, [0017], [0024])).
17.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawara et al. (EP 2963715A1) as cited in IDS dated 4/3/19 as applied to claim 1 above, in view of  Adams et al. (US 2007/0077463).
Regarding claim 5, Ohkawara discloses all of the claim limitations as set forth above. Ohkawara discloses check valve which allows a flow of air from the exhaust duct chamber R2 to 
Adams teaches a fuel supply connectable to a fuel cell comprising at least an outer casing and an inner fuel container storing fuel for the fuel cell ([0016]). Adams teaches the fuel supply can further comprise a check valve disposed on the outer casing that can regulate the pressure in the space between the outer casing and the inner fuel container([0016]). Adams teaches check valve 22 is used in conjunction with optional membrane 23, which is adapted to allow only air or other gases to enter or leave the cartridge and keep liquid from entering or leaving the cartridge 10 (Fig. 1, [0038]).
It would have been obvious to one of ordinary skill in the art to have in the valve of Ohkawara, a membrane as taught by Adams in order to regulate the pressure.
18.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawara et al. (EP 2963715A1) as cited in IDS dated 4/3/19, in view of  Matsumoto et al. (US 2013/0034795) as cited in IDS dated 4/3/19, as applied to claims 1, 15, and 16 above in view of  Adams et al. (US 2007/0077463).
Regarding claim 19, modified Ohkawara discloses all of the claim limitations as set forth above. Modified Ohkawara discloses a supply source Gs to be supplied with a reforming material including natural gas, gasoline, or methanol, the fuel being supplied at least partially as a reserve for the operation of the fuel cell device (Ohkawara [0017], [0023]) but does not explicitly disclose comprising fuel that is at least ethanol, bio-ethanol or water mixed with ethanol.
Adams teaches a fuel supply connectable to a fuel cell comprising at least an outer casing and an inner fuel container storing fuel for the fuel cell ([0016]). Adams teaches fuel supply may 
It would have been obvious to one of ordinary skill in the art to use as the fuel being supplied at least partially as a reserve for the operation of the fuel cell device of modified Ohkawara, ethanol as taught by Adams  as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Allowable Subject Matter
19.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the valve (40) is a unidirectional valve that permits a gas transfer, at least for the most part, only from the interior space (10a) into the duct (30).
In the instant invention, the valve is a unidirectional valve, which permits a gas transfer, at least for the most part, only from the interior space into the duct([0026] US 2019/0190044). This is particularly advantageous because in this way an undesired ingress of gaseous and/or liquid and/or solid environmental influences, in particular water, dust, dirt or the like, into the interior space is avoided ([0026]).

20.	Claim 12 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the electronics module (70) has at least one cooling element (70a) which extends at least partially into the duct.
In the instant invention, the electronics module has at least one cooling element, in particular at least one cooling fin, which extends at least partially into the duct([0036], Fig. 1). This is particularly advantageous because in this way a convection surface, which is increased for the gas flowing by, is provided that in particular increases the heat exchange between the electronics module and the gas flowing by([0036]). According to a further embodiment, the cooling fins can also pass through the duct and run out in a wall of the gas-carrying duct, which is, at least for the most part, opposite the electronics module([0036]). In addition to the cooling fins, embodiments having honeycomb-shaped or lamellar cooling structures also fall under the scope ([0036]).
Ohkawara discloses inverter (13, Fig. 1) but does not disclose, teach or render obvious the noted claim limitation.
21.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the  rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action on claim 13 is overcome.

In the instant invention, the generator unit has a plurality of valves, the sensor unit being arranged in a downstream direction of the duct starting from the last of these valves as seen in the direction of flow([0037]). This is particularly advantageous because in this way a plurality of possibilities for gas passing from the interior space over into the duct are provided, which reduces the risk of the formation of non-detectable gas buildup([0037]).
Ohkawara discloses the check valve 41 allows a flow of air from the exhaust duct chamber R2 to the fuel cell chamber R1 but restricts a reverse flow([0032], Fig. 1) but does not disclose, teach or render obvious the noted claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724